News Release For Immediate Release Eurand Reports Recent Highlights and First Quarter 2010 Financial Results Recent Highlights: · First quarter 2010 revenues grew to EUR 31.1 million ($42.0 million), an increase of 7%, or 11% in constant currency, from the first quarter of 2009. · Net income for the three months ended March 31, 2010 was EUR 360,000 ($487,000), or EUR 0.01 per diluted share ($0.01 per diluted share). · The U.S. Food and Drug Administration (FDA) enforced its previously stated guidance for pancreatic enzyme products (PEPs), declaring April 28, 2010 a Stop Distribution date for manufacturers of unapproved PEPs. · The Centers for Medicare & Medicaid Services (CMS) announced that as of April 29th, certain unapproved PEPs were no longer eligible for reimbursement under the Medicaid Drug Rebate program. · For the week ended April 30, 2010, ZENPEP® (pancrelipase) Delayed-Release Capsules and the 5,000-unit dose authorized generic to ZENPEP together held 6% of the total market for pancreatic enzyme products (PEPs). AMSTERDAM, The Netherlands, May 14, 2010 – Eurand N.V. (NASDAQ: EURX), a global specialty pharmaceutical company, today reported revenues for the first quarter of 2010 of EUR 31.1 million ($42.0 million), an 11% increase in constant currency from the first quarter of 2009. Net income was EUR 360,000 ($487,000), or EUR 0.01 per diluted share ($0.01 per diluted share), versus a net loss of EUR 974,000 ($1.3 million), or EUR (0.02) per diluted share ($(0.03) per diluted share) for the first quarter of 2009. “We are delighted to report another solid quarter,” said Gearóid Faherty, Chairman and Chief Executive Officer, “and we are particularly pleased by the recent growth in ZENPEP sales. We believe that the FDA’s recent enforcement of its April 28th, 2010 deadline and the decision by CMS to cease Medicaid rebates for certain unapproved PEPs create a substantial market opportunity for ZENPEP.” Gross margins improved significantly during the first quarter versus the first quarter of 2009, owing to changes in the product mix to higher margin products.Other factors affecting the first quarter results were higher operating expenses, primarily due to costs associated with the ZENPEP launch.This increase was offset somewhat by lower research and development costs versus the first quarter of 2009, reflecting reduced clinical study activity. ZENPEP Launch Update In late March 2010, the U.S. Food and Drug Administration, in accordance with its previously stated guidance that all marketed PEPs were required to have FDA approval by April 28, 2010, declared this a Stop Distribution date for unapproved PEPs and advised that patients not currently taking an approved product begin working with their healthcare professionals to switch to an FDA-approved PEP. On April 29, 2010, the Centers for Medicare & Medicaid Services (CMS) announced that, effective immediately, certain unapproved PEPs would no longer be eligible for inclusion in the Medicaid Drug Rebate program. “These actions have created a competitive landscape that we believe presents a unique window of opportunity for ZENPEP as one of just two currently FDA-approved PEPs on the market to gain market share,” Faherty said. “In addition, we are beginning to see positive results from the extensive sampling program we undertook in the first quarter, our authorized generic is gaining ground in the low-dose market, and we continue to make steady progress in obtaining full Medicaid and Medicare Part D reimbursement for ZENPEP.All of these factors leave us very encouraged about the growth prospects for this franchise as the year unfolds.” Eurand launched ZENPEP, a treatment for pancreatic insufficiency, in November 2009. In mid-December 2009, Eurand introduced PANCRELIPASE™, an authorized generic (AG) to the 5000-unit dose of ZENPEP.The AG is intended to retain the market share the unbranded Pancrelipase captured in 2009 in the low-dose segment of the gastroenterology market, which historically has moved to the lowest-cost product. For the week ended April 30, 2010, Eurand’s total pancrelipase franchise (including Pancrelipase, ZENPEP, and the AG, PANCRELIPASE™) held 10% of total prescriptions in the coated PEP market.Performance by product is as follows: Eurand Products Total Weekly Rx* Share of PEP Market* Pancrelipase 829 4% ZENPEP 684 3% PANCRELIPASE™(AG) 569 3% Total 2,082 10% * Source: IMS Health Incorporated RECENT DEVELOPMENTS Axcan did not receive approval for the New Drug Application (NDA) of its coated PEP, ULTRASE® MT, by the FDA’s April 28, 2010 deadline or by the May 5, 2010 Prescription Drug User Fee Act (PDUFA) date. On May 6, 2010, Axcan announced that the FDA issued a complete response letter, requiring that deficiencies with respect to the manufacturing and control processes at the manufacturer of the active ingredient of ULTRASE be addressed before approval can be granted (Eurand is not the manufacturer of the active ingredient).Axcan stated that they are confident that ULTRASE will be approved but cannot give any guidance at this point as to when that might occur. In accordance with the FDA’s guidance, Axcan has stated that they stopped distribution of ULTRASE, effective April 28, 2010. Eurand licenses, manufactures and supplies ULTRASE capsules to Axcan. Eurand is currently analyzing and monitoring the situation to determine any potential impact on its future revenues. PRODUCT
